                      UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

CHAD LARKIN and GENNY LARKIN

               Plaintiffs,                           DOCKET NO.: 2:18-cv-02636

vs.

JONATHAN DAY a/k/a JJ DA BOSS,
PILGRIM FILMS & TELEVISION, L.L.C.
d/b/a PILGRIM MEDIA GROUP AND
OPERATIONS and DISCOVERY INC.,

               Defendants.


                                 NOTICE OF SETTLEMENT



       Comes now the parties and give notice that the things and matters in controversy in this case

have been compromised and settled. Pursuant to Local Rule 83.13. the parties give notice that this

matter has been settled. The parties are in the process of completing the necessary paperwork to

effectuate the settlement and will file the appropriate pleadings with the Court once the settlement

process is completed. Pursuant to that agreement, the parties will submit a stipulated notice of

dismissal in compliance with Fed. R. Civ. P. 41(a)(1)(A) and Local Rule 83.13.



                                                     Respectfully Submitted,


                                                     THE COCHRAN FIRM MEMPHIS

                                                     /s/Howard B. Manis
                                                     Howard B. Manis (BPR# 16202)
                                                     One Commerce Square, Suite 1700
                                                     Memphis, TN 38103
                                                     Telephone - (901) 523-1222
                                                     hmanis@cochranfirmmidsouth.com
                                                 1
                                                     David J. Weissman
                                                     Raybin & Weissman, P.C.
                                                     424 Church Street, Suite 2120
                                                     Nashville, TN 37219
                                                     dweissman@nashvilletnlaw.com

                                                     Attorneys for Plaintiffs



                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and exact copy of the foregoing Notice of

Appearance has been served, via First Class U. S. Mail, this 22ndday of January, 2020, as follows:

       Randall J. Fishman
       Joseph Horowitz
       Ballin, Ballin & Fishman
       200 Jefferson Avenue, Suite 1250
       Memphis, TN 38103
       (901) 525-6278
       rfishman@bbfpc.com
       Attorneys for Defendant Jonathan Day a/k/a JJ Da Boss


       Ronna D. Kinsella
       Glassman, Wyatt, Tuttle & Cox, P.C.
       26 N. Second Street
       Memphis, TN 38103
       (901) 521-0940
       rkinsella@gwtclaw.com
       Attorneys for Defendants
       Pilgrim Media Group & Discovery, Inc.


                                                     /s/ Howard B. Manis
                                                     HOWARD B. MANIS (TNBPR #16202)




                                               -2-
